 



Exhibit 10.1

MICHAELS STORES, INC.
2005 INCENTIVE COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



MICHAELS STORES, INC.
2005 INCENTIVE COMPENSATION PLAN

          SECTION   PAGE  
1. Purpose
    1  
2. Term
    1  
3. Definitions
    1  
4. Shares Available Under Plan
    6  
5. Limitations on Awards
    6  
6. Stock Options
    7  
7. Appreciation Rights
    8  
8. Restricted Shares
    10  
9. Restricted Stock Units
    11  
10. Performance Shares and Performance Units
    12  
11. Senior Executive Plan Bonuses
    13  
12. Transferability
    14  
13. Adjustments
    14  
14. Fractional Shares
    15  
15. Withholding Taxes
    15  
16. Administration of the Plan
    15  
17. Amendments and Other Matters
    16  
18. Governing Law
    17  

 



--------------------------------------------------------------------------------



 



MICHAELS STORES, INC.
2005 INCENTIVE COMPENSATION PLAN

     Michaels Stores, Inc., a Delaware corporation (the “Company”), establishes
the Michaels Stores, Inc. 2005 Incentive Compensation Plan (the “Plan”),
effective as of June 16, 2005, subject to stockholder approval.



1.        Purpose. The purpose of the Plan is to attract and retain the best
available talent and encourage the highest level of performance by directors,
executive officers and selected employees, and to provide them incentives to put
forth maximum efforts for the success of the Company’s business, in order to
serve the best interests of the Company and its stockholders.



2.        Term. The Plan will expire on the tenth anniversary of the date on
which it is approved by the stockholders of the Company. No further Awards will
be made under the Plan on or after such tenth anniversary. Awards that are
outstanding on the date the Plan terminates will remain in effect according to
their terms and the provisions of the Plan.



3.        Definitions. The following terms, when used in the Plan with initial
capital letters, will have the following meanings:



  (a)        Appreciation Right means a right granted pursuant to Section 7.    
(b)        Award means the award of a Senior Executive Plan Bonus; the grant of
Appreciation Rights, Stock Options, Performance Shares, Performance Units or
Restricted Stock Units; or the grant or sale of Restricted Shares.     (c)  
     Board means the Board of Directors of the Company.     (d)        Change in
Control means the occurrence of any of the following events:



  (i)        the acquisition by any person (as such term is used in Section
13(d)(3) or Section 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 33-1/3% or more of the combined voting power of the then outstanding shares
of Voting Stock of the Company; provided, however, that for purposes of this
definition, the following acquisitions will not constitute a Change in Control:
(A) any issuance of Voting Stock of the Company directly from the Company that
is approved by the Incumbent Board (as defined below), (B) any acquisition by
the Company or a Subsidiary of Voting Stock of the Company, (C) any acquisition
of Voting Stock of the Company by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (D) any acquisition
of Voting Stock of the Company by any Person pursuant to a Business Combination
that complies with clauses (A), (B) and (C) of paragraph (iii) below;

 



--------------------------------------------------------------------------------



 



  (ii)        individuals who, as of the effective date of the Plan, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director after the effective date of the Plan whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
will be deemed to have been a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of
Rule 14a-11 of the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;     (iii)        the consummation
of a reorganization, merger or consolidation, sale or other disposition of all
or substantially all of the assets of the Company, or other similar transaction
(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 66-2/3% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, any Subsidiary, such entity resulting from such Business
Combination, or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 33-1/3% or more
of the combined voting power of the then outstanding shares of Voting Stock of
the entity resulting from such Business Combination, and (C) at least a majority
of the members of the Board of Directors of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or     (iv)        the approval by the stockholders
of the Company of a complete liquidation or dissolution of the Company, except
pursuant to a Business Combination that complies with clauses (A), (B) and
(C) of paragraph (iii) above.



  (e)        Code means the Internal Revenue Code of 1986, as in effect from
time to time.

2



--------------------------------------------------------------------------------



 



  (f)        Committee means the Compensation Committee of the Board and, to the
extent the administration of the Plan has been assumed by the Board pursuant to
Section 16, the Board.     (g)        Common Stock means the common stock, par
value $.10 per share, of the Company or any security into which such Common
Stock may be changed by reason of any transaction or event of the type described
in Section 13.     (h)        Date of Grant means the date specified by the
Committee on which an Award will become effective.     (i)        Deferral
Period means the period of time during which Restricted Stock Units are subject
to deferral limitations under Section 9.     (j)        Director means a member
of the Board.     (k)        Evidence of Award means an agreement, certificate,
resolution or other type or form of writing or other evidence approved by the
Committee which sets forth the terms and conditions of an Award. An Evidence of
Award may be in any electronic medium, may be limited to a notation on the books
and records of the Company and need not be signed by a representative of the
Company or a Participant.     (l)        Exchange Act means the Securities
Exchange Act of 1934, as amended.     (m)        Grant Price means the price per
share of Common Stock at which an Appreciation Right is granted.     (n)  
     Management Objectives means the measurable performance objectives, if any,
established by the Committee for a Performance Period that are to be achieved
with respect to an Award. Management Objectives may be described in terms of
company-wide objectives (i.e., the performance of the Company and all of its
Subsidiaries) or in terms of objectives that are related to the performance of
the individual Participant or of the division, Subsidiary, department, region or
function within the Company or a Subsidiary in which the Participant receiving
the Award is employed or on which the Participant’s efforts have the most
influence. The achievement of the Management Objectives established by the
Committee for any Performance Period will be determined without regard to the
effect on such Management Objectives of any acquisition or disposition by the
Company of a trade or business, or of substantially all of the assets of a trade
or business, during the Performance Period and without regard to any change in
accounting standards by the Financial Accounting Standards Board or any
successor entity.

          The Management Objectives applicable to any Award to a Participant who
is, or is determined by the Committee to be likely to become, a “covered
employee” within the meaning of Section 162(m) of the Code (or any successor
provision) will be limited to specified levels of, growth in, or performance
relative to peer company performance in,

3



--------------------------------------------------------------------------------



 



one or more of the following performance measures (excluding the effect of
extraordinary or nonrecurring items unless the Committee specifically includes
any such extraordinary or nonrecurring item at the time such Award is granted):



  (i)   profitability measures;



  (ii)   revenue, sales and same store sales measures;     (iii)   business unit
performance;     (iv)   leverage measures;     (v)   stockholder return;    
(vi)   expense management;     (vii)   asset and liability measures;     (viii)
  individual performance;     (ix)   supply chain efficiency;



  (x)   customer satisfaction;     (xi)   productivity measures;     (xii)  
cash flow measures;     (xiii)   return measures; and     (xiv)   product
development and/or performance

          If the Committee determines that, as a result of a change in the
business, operations, corporate structure or capital structure of the Company
(other than an acquisition or disposition described in the first paragraph of
this Section 3(n)), or the manner in which the Company conducts its business, or
any other events or circumstances, the Management Objectives are no longer
suitable, the Committee may in its discretion modify such Management Objectives
or the related minimum acceptable level of achievement, in whole or in part,
with respect to a Performance Period as the Committee deems appropriate and
equitable.



  (o)        Market Value per Share means, at any date, the closing sale price
of the Common Stock on that date (or, if there are no sales on that date, the
last preceding date on which there was a sale) on the principal national
securities exchange or in the principal market on or in which the Common Stock
is traded.     (p)        Option Price means the purchase price per share
payable on exercise of a Stock Option.

4



--------------------------------------------------------------------------------



 



  (q)        Participant means a (i) person who is selected by the Committee to
receive an Award under the Plan and who at that time is an executive officer or
other key employee of the Company or any Subsidiary or (ii) a Director.     (r)
       Performance Share means a bookkeeping entry that records the equivalent
of one share of Common Stock awarded pursuant to Section 10.     (s)        
Performance Period means, with respect to an Award, a period of time within
which the Management Objectives relating to such Award are to be measured. The
Performance Period for a Senior Executive Plan Bonus will be the fiscal year of
the Company, and, unless otherwise expressly provided in the Plan, the
Performance Period for all other Awards will be established by the Committee at
the time of the Award.     (t)        Performance Unit means a unit equivalent
to $1.00 (or such other value as the Committee determines) granted pursuant to
Section 10.     (u)        Restricted Shares means shares of Common Stock
granted or sold pursuant to Section 8 as to which neither the ownership
restrictions nor the restrictions on transfer have expired.     (v)        
Restricted Stock Units means an Award pursuant to Section 9 of the right to
receive shares of Common Stock at the end of a specified Deferral Period.    
(w)         Rule 16b-3 means Rule 16b-3 under Section 16 of the Exchange Act as
amended (or any successor rule to the same effect), as in effect from time to
time.     (x)        Senior Executive Plan Bonus means an Award of annual
incentive compensation made pursuant to and subject to the conditions set forth
in Section 11.     (y)         Spread means the excess of the Market Value per
Share on the date an Appreciation Right is exercised over (i) the Option Price
provided for in the Stock Option granted in tandem with the Appreciation Right
or (ii) if there is no tandem Stock Option, the Grant Price provided for in the
Appreciation Right, in either case multiplied by the number of shares of Common
Stock in respect of which the Appreciation Right is exercised.     (z)        
Stock Option means the right to purchase shares of Common Stock upon exercise of
an option granted pursuant to Section 6.     (aa)        Subsidiary means
(i) any corporation of which at least 50% of the combined voting power of the
then outstanding shares of Voting Stock is owned directly or indirectly by the
Company, (ii) any partnership of which at least 50% of the profits interest or
capital interest is owned directly or indirectly by the Company and (iii) any
other entity of which at least 50% of the total equity interest is owned
directly or indirectly by the Company.





5



--------------------------------------------------------------------------------



 



  (bb)        Voting Stock means the securities entitled to vote generally in
the election of directors or persons who serve similar functions.



4.        Shares Available Under Plan. The number of shares of Common Stock that
may be (i) subject to an Award of Appreciation Rights or Stock Options
(ii) issued or transferred as Restricted Shares and released from all
restrictions or in payment of Performance Shares, Performance Units, Restricted
Stock Units or Senior Executive Plan Bonuses will not exceed in the aggregate
12 million shares. Such shares may be shares of original issuance or treasury
            shares or a combination of the foregoing. The number of shares of
Common Stock available under this Section 4 will be subject to adjustment as
provided in Section 13 and will be further adjusted to include shares that
relate to Awards that expire or are forfeited. The number of shares of Common
Stock available under this Section 4 will not be adjusted to include (i) any
shares withheld by, or tendered to, the Company in payment of the Option Price
with respect to a Stock Option or in satisfaction of the taxes required to be
withheld in connection with any Award granted under the Plan or (ii) any shares
subject to an Appreciation Right that are not transferred to a Participant upon
exercise of the Appreciation Right.   5.        Limitations on Awards. Awards
under the Plan will be subject to the following limitations:



  (a)        No more than an aggregate of 3 million shares of Common Stock,
subject to adjustment as provided in Section 4, will be issued or transferred
upon the exercise of Appreciation Rights or as Performance Shares, Restricted
Shares and Restricted Stock Units.     (b)        No more than 12 million shares
of Common Stock, subject to adjustment as provided in Section 4, may be subject
to an Award of Stock Options that are intended to qualify as incentive stock
options under Section 422 of the Code.     (c)        The maximum number of
shares of Common Stock that:



  (i)        may be subject to Stock Options or Appreciation Rights granted to a
Participant during any calendar year will not exceed 300,000 shares plus an
additional 700,000 shares with respect to Stock Options or Appreciation Rights
granted a Participant who has not previously been employed by the Company or any
Subsidiary; and     (ii)        may be granted to a Participant during any
calendar year as Performance Shares, Restricted Shares or Restricted Stock Units
may not exceed 150,000 shares plus an additional 350,000 shares with respect to
Performance Shares, Restricted Shares or Restricted Stock Units granted a
Participant who has not previously been employed by the Company or any
Subsidiary.

          The limitations set forth in this Section 5(c) will apply without
regard to whether the applicable Award is settled in cash or in shares of Common
Stock.

6



--------------------------------------------------------------------------------



 



  (d)        The maximum aggregate cash value of payments to any Participant for
any Performance Period pursuant to an award of Performance Units will not exceed
$4 million.     (e)        The payment of a Senior Executive Plan Bonus to any
Participant will not exceed $3 million.



6.        Stock Options. The Committee may from time to time authorize grants of
options to any Participant to purchase shares of Common Stock upon such terms
and conditions as it may determine in accordance with this Section 6. Each
Participant who is a key employee of the Company or any Subsidiary will be
eligible to receive a grant of Stock Options that are intended to qualify as
incentive stock options within the meaning of Section 422 of the Code. Each
grant of Stock Options may utilize any or all of the authorizations, and will be
subject to all of the requirements, contained in the following provisions:



  (a)        Each grant will specify the number of shares of Common Stock to
which it relates.     (b)        Each grant will specify the Option Price, which
will not be less than 100% of the Market Value per Share on the Date of Grant.  
  (c)        Each grant will specify whether the Option Price will be payable
(i) in cash or by check acceptable to the Company, (ii) by the actual or
constructive transfer to the Company of shares of Common Stock owned by the
Participant for at least six months (or, with the consent of the Committee, for
less than six months) having an aggregate Market Value per Share at the date of
exercise equal to the aggregate Option Price, (iii) with the consent of the
Committee, by authorizing the Company to withhold a number of shares of Common
Stock otherwise issuable to the Participant having an aggregate Market Value per
Share on the date of exercise equal to the aggregate Option Price or (iv) by a
combination of such methods of payment; provided, however, that the payment
methods described in clauses (ii) and (iii) will not be available at any time
that the Company is prohibited from purchasing or acquiring such shares of
Common Stock.     (d)         To the extent permitted by law, any grant may
provide for deferred payment of the Option Price from the proceeds of sale
through a bank or broker of some or all of the shares to which such exercise
relates.     (e)        Successive grants may be made to the same Participant
whether or not any Stock Options or other Awards previously granted to such
Participant remain unexercised or outstanding.     (f)        Each grant will
specify the required period or periods of continuous service by the Participant
with the Company or any Subsidiary that are necessary before the Stock Options
or installments thereof will become exercisable. Except as may be approved by
the Committee (i) in connection with Stock Options

7



--------------------------------------------------------------------------------



 



      granted to Directors solely in their capacity as Directors or (ii) in the
case of the death, disability or retirement of a Participant, Stock Options will
not be exercisable at a rate that is faster than one-third of the shares of
Common Stock subject to the Stock Options on each anniversary of the Date of
Grant unless specified Management Objectives are achieved.



  (g)        Any grant may specify the Management Objectives that must be
achieved as a condition to the exercise of the Stock Options.     (h)        Any
grant may provide for the earlier exercise of the Stock Options in the event of
a Change in Control or other similar transaction or event.     (i)        Stock
Options may be (i) options which are intended to qualify under particular
provisions of the Code, (ii) options which are not intended to so qualify or
(iii) combinations of the foregoing.     (j)        On or after the Date of
Grant, the Committee may provide for the payment to the Participant of dividend
equivalents thereon in cash or Common Stock on a current, deferred or contingent
basis.     (k)         No Stock Option will be exercisable more than five years
from the Date of Grant, unless the Evidence of Award provides for an extended
exercise period in the event of death, disability or retirement.     (l)        
The Committee will have the right to substitute Appreciation Rights for
outstanding Options granted to one or more Participants, provided the terms and
the economic benefit of the substituted Appreciation Rights are at least
equivalent to the terms and economic benefit of such Options, as determined by
the Committee in its discretion.     (m)         Any grant may provide for the
effect on the Stock Options or any shares of Common Stock issued, or other
payment made, with respect to the Stock Options of any conduct of the
Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary.    
(n)   Each grant will be evidenced by an Evidence of Award, which may contain
such terms and provisions, consistent with the Plan, as the Committee may
approve, including without limitation provisions relating to the Participant’s
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.



7.        Appreciation Rights. The Committee may also from time to time
authorize grants to any Participant of Appreciation Rights upon such terms and
conditions as it may determine in accordance with this Section 7. Appreciation
Rights may be granted in tandem with Stock Options or separate and apart from a
grant of Stock Options. An Appreciation Right will be a right of the Participant
to receive from the Company upon exercise an amount which will be determined by
the Committee at the Date of Grant and

8



--------------------------------------------------------------------------------



 



will be expressed as a percentage of the Spread (not exceeding 100%) at the time
of exercise. An Appreciation Right granted in tandem with a Stock Option may be
exercised only by surrender of the related Stock Option. Each grant of an
Appreciation Right may utilize any or all of the authorizations, and will be
subject to all of the requirements, contained in the following provisions:



  (a)         Each grant will state whether it is made in tandem with Stock
Options and, if not made in tandem with any Stock Options, will specify the
number of shares of Common Stock in respect of which it is made.     (b)  
     Each grant made in tandem with Stock Options will specify the Option Price
and each grant not made in tandem with Stock Options will specify the Grant
Price, which in either case will not be less than 100% of the Market Value per
Share on the Date of Grant.     (c)         Any grant may provide that the
amount payable on exercise of an Appreciation Right may be paid (i) in cash,
(ii) in shares of Common Stock having an aggregate Market Value per Share equal
to the Spread (or the designated percentage of the Spread) or (iii) in a
combination thereof, as determined by the Committee in its discretion.     (d)  
     Any grant may specify that the amount payable to the Participant on
exercise of an Appreciation Right may not exceed a maximum amount specified by
the Committee at the Date of Grant.     (e)        Successive grants may be made
to the same Participant whether or not any Appreciation Rights or other Awards
previously granted to such Participant remain unexercised or outstanding.    
(f)        Each grant will specify the required period or periods of continuous
service by the Participant with the Company or any Subsidiary that are necessary
before the Appreciation Rights or installments thereof will become exercisable,
and will provide that no Appreciation Rights may be exercised except at a time
when the Spread is positive and, with respect to any grant made in tandem with
Stock Options, when the related Stock Options are also exercisable. Except as
may be approved by the Committee (i) in connection with Appreciation Rights
granted to Directors solely in their capacity as Directors or (ii) in the case
of the death, disability or retirement of a Participant, Appreciation Rights
will not be exercisable at a rate that is faster than one-third of the shares of
Common Stock subject to the Appreciation Rights on each anniversary of the Date
of Grant unless specified Management Objectives are achieved.     (g)        Any
grant may specify the Management Objectives that must be achieved as a condition
to the exercise of the Appreciation Rights.     (h)        Any grant may provide
for the earlier exercise of the Appreciation Rights in the event of a Change in
Control or other similar transaction or event.





9



--------------------------------------------------------------------------------



 



  (i)        On or after the Date of Grant, the Committee may provide for the
payment to the Participant of dividend equivalents thereon in cash or Common
Stock on a current, deferred or contingent basis.     (j)        No Appreciation
Right will be exercisable more than ten years from the Date of Grant.     (k)  
     Any grant may provide for the effect on the Appreciation Rights or any
shares of Common Stock issued, or other payment made, with respect to the
Appreciation Rights of any conduct of the Participant determined by the
Committee to be injurious, detrimental or prejudicial to any significant
interest of the Company or any Subsidiary.     (l)         Each grant will be
evidenced by an Evidence of Award, which may contain such terms and provisions,
consistent with the Plan, as the Committee may approve, including without
limitation provisions relating to the Participant’s termination of employment or
other termination of service by reason of retirement, death, disability or
otherwise.



8.        Restricted Shares. The Committee may also from time to time authorize
grants or sales to any Participant of Restricted Shares upon such terms and
conditions as it may determine in accordance with this Section 8. Each grant or
sale will constitute an immediate transfer of the ownership of shares of Common
Stock to the Participant in consideration of the performance of services,
entitling such Participant to voting and other ownership rights, but subject to
the restrictions set forth in this Section 8. Each such grant or sale may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:



  (a)        Each grant or sale may be made without additional consideration or
in consideration of a payment by the Participant that is less than the Market
Value per Share at the Date of Grant, except as may otherwise be required by the
Delaware General Corporation Law.     (b)        Each grant or sale may limit
the Participant’s dividend rights during the period in which the shares of
Restricted Shares are subject to any such restrictions.     (c)         Each
grant or sale will provide that the Restricted Shares will be subject, for a
period to be determined by the Committee at the Date of Grant, to one or more
restrictions, including without limitation a restriction that constitutes a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
and the regulations of the Internal Revenue Service under such section. Except
as may be approved by the Committee (i) in connection with Restricted Shares
granted or sold to Directors solely in their capacity as Directors or (ii) in
the case of the death, disability or retirement of a Participant, the
restrictions imposed on Restricted Shares will not terminate at a rate that is
faster than with respect to





10



--------------------------------------------------------------------------------



 



one-third of the Restricted Shares on each anniversary of the Date of Grant
unless specified Management Objectives are achieved.



  (d)        Any grant or sale may specify the Management Objectives that, if
achieved, will result in the termination or early termination of the
restrictions applicable to the shares.     (e)        Any grant or sale may
provide for the early termination of any such restrictions in the event of a
Change in Control or other similar transaction or event.     (f)         Each
grant or sale will provide that during the period for which such restriction or
restrictions are to continue, the transferability of the Restricted Shares will
be prohibited or restricted in a manner and to the extent prescribed by the
Committee at the Date of Grant (which restrictions may include without
limitation rights of repurchase or first refusal in favor of the Company or
provisions subjecting the Restricted Shares to continuing restrictions in the
hands of any transferee).     (g)        Any grant or sale may provide for the
effect on the Restricted Shares or any shares of Common Stock issued free of
restrictions, or other payment made, with respect to the Restricted Shares of
any conduct of the Participant determined by the Committee to be injurious,
detrimental or prejudicial to any significant interest of the Company or any
Subsidiary.     (h)         Each grant or sale will be evidenced by an Evidence
of Award, which may contain such terms and provisions, consistent with the Plan,
as the Committee may approve, including without limitation provisions relating
to the Participant’s termination of employment or other termination of service
by reason of retirement, death, disability or otherwise.



9.        Restricted Stock Units. The Committee may also from time to time
authorize grants or sales to any Participant of Restricted Stock Units upon such
terms and conditions as it may determine in accordance with this Section 9. Each
grant or sale will constitute the agreement by the Company to issue or transfer
shares of Common Stock to the Participant in the future in consideration of the
performance of services, subject to the fulfillment during the Deferral Period
of such conditions as the Committee may specify. Each such grant or sale may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:



  (a)        Each grant or sale may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that is
less than the Market Value per Share on the Date of Grant, except as may
otherwise be required by the Delaware General Corporation Law.     (b)  
     Each grant or sale will provide that the Restricted Stock Units will be
subject to a Deferral Period, which will be fixed by the Committee on the Date
of Grant, and any grant or sale may provide for the earlier termination of such
period

11



--------------------------------------------------------------------------------



 



in the event of a Change in Control or other similar transaction or event.
Except as the Committee may approve (i) in connection with Restricted Stock
Units granted to Directors solely in their capacity as Directors or (ii) in the
case of the death, disability or retirement of a Participant, the Deferral
Period will not terminate at a rate that is faster than with respect to
one-third of the Restricted Stock Units on each anniversary of the Date of Grant
unless specified Management Objectives are achieved.



  (c)        During the Deferral Period, the Participant will not have any right
to transfer any rights under the Restricted Stock Units, will not have any
rights of ownership in the Restricted Stock Units and will not have any right to
vote the Restricted Stock Units, but the Committee may on or after the Date of
Grant authorize the payment of dividend equivalents on such shares in cash or
Common Stock on a current, deferred or contingent basis.     (d)        Any
grant or sale may provide for the effect on the Restricted Stock Units or any
shares of Common Stock issued free of restrictions, or other payment made, with
respect to the Restricted Stock Units of any conduct of the Participant
determined by the Committee to be injurious, detrimental or prejudicial to any
significant interest of the Company or any Subsidiary.     (e)        Each grant
or sale will be evidenced by an Evidence of Award, which will contain such terms
and provisions as the Committee may determine consistent with the Plan,
including without limitation provisions relating to the Participant’s
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.



10.         Performance Shares and Performance Units. The Committee may also
from time to time authorize grants to any Participant of Performance Shares and
Performance Units, which will become payable upon achievement of specified
Management Objectives, upon such terms and conditions as it may determine in
accordance with this Section 10. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:



  (a)         Each grant will specify the number of Performance Shares or
Performance Units to which it relates.     (b)         The Performance Period
with respect to each Performance Share and Performance Unit will be determined
by the Committee at the time of grant.     (c)         Each grant will specify
the Management Objectives that, if achieved, will result in the payment of the
Performance Shares or Performance Units.     (d)         Each grant will specify
the time and manner of payment of Performance Shares or Performance Units which
have become payable, which payment may be made in (i) cash, (ii) shares of
Common Stock having an aggregate Market Value per Share equal to the aggregate
value of the Performance Shares or Performance

12



--------------------------------------------------------------------------------



 



Units which have become payable or (iii) any combination thereof, as determined
by the Committee in its discretion at the time of payment.



  (e)         Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
on the Date of Grant. Any grant of Performance Units may specify that the amount
payable, or the number of shares of Common Stock issued, with respect to the
Performance Units may not exceed maximums specified by the Committee on the Date
of Grant.     (f)         On or after the Date of Grant, the Committee may
provide for the payment to the Participant of dividend equivalents on
Performance Shares in cash or Common Stock on a current, deferred or contingent
basis.     (g)         Any grant may provide for the effect on the Performance
Shares or Performance Units or any shares of Common Stock issued, or other
payment made, with respect to the Performance Shares or Performance Units of any
conduct of the Participant determined by the Committee to be injurious,
detrimental or prejudicial to any significant interest of the Company or any
Subsidiary.     (h)         Each grant will be evidenced by an Evidence of
Award, which will contain such terms and provisions as the Committee may
determine consistent with the Plan, including without limitation provisions
relating to the payment of the Performance Shares or Performance Units in the
event of a Change in Control or other similar transaction or event and
provisions relating to the Participant’s termination of employment or other
termination of service by reason of retirement, death, disability or otherwise.



11.         Senior Executive Plan Bonuses. The Committee may from time to time
authorize the payment of annual incentive compensation to a Participant who is,
or is determined by the Committee to be likely to become, a “covered employee”
within the meaning of Section 162(m) of the Code (or any successor provision),
which incentive compensation will become payable upon achievement of specified
Management Objectives. Subject to Section 5(e), Senior Executive Plan Bonuses
will be payable upon such terms and conditions as the Committee may determine in
accordance with the following provisions:



  (a)         No later than 90 days after the first day of the Company’s fiscal
year, the Committee will specify the Management Objectives that, if achieved,
will result in the payment of a Senior Executive Plan Bonus for such year.    
(b)         Following the close of the Company’s fiscal year, the Committee will
certify in writing whether the specified Management Objectives have been
achieved. Approved minutes of a meeting of the Committee at which such
certification is made will be treated as written certification for this purpose.
The Committee will also specify the time and manner of payment of a Senior

13



--------------------------------------------------------------------------------



 



      Executive Plan Bonus which becomes payable, which payment may be made in
(i) cash, (ii) shares of Common Stock having an aggregate Market Value per Share
equal to the aggregate value of the Senior Executive Plan Bonus which has become
payable or (iii) any combination thereof, as determined by the Committee in its
discretion at the time of payment.



  (c)         If a Change in Control occurs during a Performance Period, the
Senior Executive Plan Bonus payable to each Participant for the Performance
Period will be determined at the highest level of achievement of the Management
Objectives, without regard to actual performance and without proration for less
than a full Performance Period. The Senior Executive Plan Bonus will be paid at
such time following the Change in Control as the Committee determines in its
discretion, but in no event later than 30 days after the date of an event which
results in a Change in Control.     (d)         Each grant may be evidenced by
an Evidence of Award, which will contain such terms and provisions as the
Committee may determine consistent with the Plan, including without limitation
provisions relating to the Participant’s termination of employment by reason of
retirement, death, disability or otherwise.



12.         Transferability. No Award may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, pursuant to a qualified domestic relations order or, with the
consent of the Committee, by gifts to family members of the Participant,
including to trusts in which family members of the Participant own more than 50%
of the beneficial interests, to foundations in which family members of the
Participant or the Participant controls the management of assets, to other
entities in which more than 50% of the voting interests are owned by family
members of the Participant or the Participant and to charitable organizations
described in Section 170(c) of the Code. No Stock Option or Appreciation Right
granted to a Participant will be exercisable during the Participant’s lifetime
by any person other than the Participant or the Participant’s guardian or legal
representative or any permitted transferee.   13.         Adjustments.



  (a)         The Committee may make or provide for such adjustments in (i) the
maximum number of shares of Common Stock specified in Sections 4 and 5, (ii) the
number of shares of Common Stock covered by outstanding Stock Options,
Appreciation Rights, Performance Shares and Restricted Stock Units granted under
the Plan, (iii) the Option Price or Grant Price applicable to any Stock Options
and Appreciation Rights, and (iv) the kind of shares covered by any such Awards
(including shares of another issuer), as the Committee in its discretion,
exercised in good faith, may determine is equitably required to prevent dilution
or enlargement of the rights of Participants that otherwise would result from
(x) any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, or (y) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or

14



--------------------------------------------------------------------------------



 



      complete liquidation or other distribution of assets, issuance of rights
or warrants to purchase securities, or (z) any other corporate transaction or
event having an effect similar to any of the foregoing. In the event of any such
transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding Awards such alternative consideration as
it, in good faith, may determine to be equitable in the circumstances and may
require in connection with such substitution the surrender of all Awards so
replaced. Moreover, the Committee may on or after the Date of Grant provide in
the Evidence of Award under the Plan that the holder of the Award may elect to
receive an equivalent award in respect of securities of the surviving entity of
any merger, consolidation or other transaction or event having a similar effect,
or the Committee may provide that the holder will automatically be entitled to
receive such an equivalent award.



  (b)         The Committee may accelerate the payment of, or vesting with
respect to, any Award under the Plan upon the occurrence of a transaction or
event described in this Section 13; provided, however, that in the case of any
Award that constitutes a deferral of compensation within the meaning of
Section 409A of the Code, the Committee will not accelerate the payment of the
Award unless it determines in good faith that such transaction or event
satisfies the requirements of a change in control event under guidance issued by
the Secretary of the Treasury under Section 409A.



14.         Fractional Shares. the Company will not be required to issue any
fractional share of Common Stock pursuant to the Plan. The Committee may provide
for the elimination of fractions or for the settlement of fractions in cash.  
15.         Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under the Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld.
In addition, if permitted by the Committee, the Participant or such other person
may elect to have any withholding obligation of the Company satisfied with
shares of Common Stock that would otherwise be transferred to the Participant or
such other person in payment of the Participant’s Award. However, without the
consent of the Committee, shares of Common Stock will not be withheld in excess
of the minimum number of shares required to satisfy the Company’s withholding
obligation.   16.         Administration of the Plan.



  (a)         Unless the administration of the Plan has been expressly assumed
by the Board pursuant to a resolution of the Board, the Plan will be
administered by the Committee, which at all times will consist of two or more
Directors appointed by the Board, all of whom are intended (i) to meet all
applicable independence requirements of the New York Stock Exchange or the
principal national securities

15



--------------------------------------------------------------------------------



 



      exchange or principal market on or in which the Common Stock is traded and
(ii) to qualify as “non-employee directors” as defined in Rule 16b-3 and as
“outside directors” as defined in regulations adopted under Section 162(m) of
the Code, as such terms may be amended from time to time; provided, however,
that the failure of a member of the Committee to so qualify will not invalidate
any Award granted under the Plan. A majority of the Committee will constitute a
quorum, and the action of the members of the Committee present at any meeting at
which a quorum is present, or acts unanimously approved in writing, will be the
acts of the Committee.



  (b)        The Committee has the full authority and discretion to administer
the Plan and to take any action that is necessary or advisable in connection
with the administration of the Plan, including without limitation the authority
and discretion to interpret and construe any provision of the Plan or of any
agreement, notification or document evidencing an Award. The interpretation and
construction by the Committee of any such provision and any determination by the
Committee pursuant to any provision of the Plan or of any such agreement,
notification or document will be final and conclusive. No member of the
Committee will be liable for any such action or determination made in good
faith.     (c)        It is the Company’s intention that any Award granted under
the Plan that constitutes a deferral of compensation within the meaning of
Section 409A of the Code and the guidance issued by the Secretary of the
Treasury under Section 409A satisfy the requirements of Section 409A. In
granting such an Award, the Committee will use its best efforts to exercise its
authority under the Plan with respect to the terms of such Award in a manner
that the Committee determines in good faith will cause the Award to comply with
Section 409A and thereby avoid the imposition of penalty taxes and interest upon
the Participant receiving the Award.     (d)        If the administration of the
Plan is assumed by the Board pursuant to Section 16(a), the Board will have the
same authority, power, duties, responsibilities and discretion given to the
Committee under the terms of the Plan.



17.         Amendments and Other Matters.



  (a)         The Plan may be amended from time to time by the Committee or the
Board but may not be amended without further approval by the stockholders of the
Company if such amendment would result in the Plan no longer satisfying any
applicable requirements of the New York Stock Exchange (or the principal
national securities exchange on which the Common Stock is traded), Rule 16b-3 or
Section 162(m) of the Code.     (b)        Neither the Committee nor the Board
will authorize the amendment of any outstanding Stock Option to reduce the
Option Price without the further approval of the stockholders of the Company.
Furthermore, no Stock Option will be cancelled and replaced with Stock Options
having a lower Option Price without

16



--------------------------------------------------------------------------------



 



      further approval of the stockholders of the Company. The provisions of
this Section 17(b) are intended to prohibit the repricing of “underwater” Stock
Options and will not be construed to prohibit the adjustments provided for in
Section 13.



  (c)        The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award.     (d)         The Plan does not confer upon any Participant any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate such Participant’s employment
or other service at any time.     (e)        If the Committee determines, with
the advice of legal counsel, that any provision of the Plan would prevent the
payment of any Award intended to qualify as performance-based compensation
within the meaning of Section 162(m) of the Code from so qualifying, such Plan
provision will be invalid and cease to have any effect without affecting the
validity or effectiveness of any other provision of the Plan.



18.         Governing Law. The Plan, all Awards and all actions taken under the
Plan and the Awards will be governed in all respects in accordance with the laws
of the State of Delaware, including without limitation, the Delaware statute of
limitations, but without giving effect to the principles of conflicts of laws of
such State.

17